UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6177



KENNETH DWAYNE LOCKLEAR,

                                             Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-856)


Submitted:   April 14, 2005                 Decided:   April 21, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Dwayne Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Kenneth Dwayne Locklear, a federal prisoner, appeals from

the district court’s order dismissing without prejudice his 28

U.S.C. § 2241 (2000) petition, which challenged the Bureau of

Prison’s computation of good time credits, for failure to exhaust

administrative remedies.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district   court.    Locklear   v.   Stansberry,   No.   CA-04-856

(E.D.N.C. filed Dec. 14, 2004; entered Dec. 27, 2004). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                - 2 -